Citation Nr: 1609064	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  10-26 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for gastroesophageal reflux disease (GERD).

2. Entitlement to service connection for residuals of right shoulder/arm injury.

3. Entitlement to an initial disability rating in excess of 20 percent for status-post infection and scarring of right eye, status-post corneal transplant.

3. Entitlement to an initial compensable rating for status-post traumatic brain injury (TBI) with post-concussive syndrome.


REPRESENTATION

Appellant represented by:	The American Legion 



WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March 2004 to June 2004 and from October 2004 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. The claims file was subsequently transferred to the RO in Des Moines, Iowa.

An April 2010 RO decision increased the Veteran's disability rating for a right eye disability from 10 percent to 20 percent effective January 12, 2006, the first day following his service discharge. The 20 percent disability rating is not a grant of the maximum benefits allowable; consequently, the evaluation of the Veteran's right eye disability remains on appeal. AB v. Brown, 6 Vet. App. 35, 38 (1993).

In September 2010 the Veteran testified before a Decision Review Officer (DRO) in Des Moines, Iowa. The Veteran and his mother testified before the undersigned at a January 2014 video-conference hearing. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). Transcript of both hearings are in the claims file.

The matter was last before the Board in August 2014, when it was decided in part and remanded in part to obtain medical records and addendum medical opinions. See August 2014 Board Decision. There has been substantial compliance with the Board's remand directives. Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. W., 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).

This appeal was processed using the Veterans Benefits Management System (VBMS) VA paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of service connection for GERD and residuals of a right shoulder/arm injury, as well as an increased rating for a right eye disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's TBI residuals are characterized by subjective complaints of cognitive impairment, to include poor memory and concentration.


CONCLUSION OF LAW

The criteria for a disability rating of 10 percent but no higher for status-post TBI with post-concussive syndrome are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.124a, DC 8045 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

In initial rating cases, where service connection has been granted and an initial disability rating and effective date assigned, VCAA notice under 38 U.S.C.A. § 5103(a) is no longer required because the purpose of the notice was fulfilled by the grant of service connection. Dingess/Hartman, 19 Vet. App. 473 at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). The March 2007 letter that notified the Veteran of all five elements of service connection and informed him of his and VA's respective responsibilities for obtaining evidence in support of his claim, satisfied the duty to notify with respect to his initial rating claim. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 at 484; Quartuccio, 16 Vet. App. 183 at 187.

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's PMRs and VA medical records (VAMRs). The Veteran's STRs appear to be incomplete, as described further in the Remand portion below. However, as his TBI has already been associated with his service, additional STRs would not further substantiate his increased rating claim. See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to legal requirements does not require an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily burdening VA with no benefit flowing to the claimant). The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to decide the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012).

Here, the VA examiners reviewed the claims file, performed physical examinations, and described the Veteran's TBI residuals in sufficient detail to enable the Board to make a fully informed decision. See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The VA examinations are adequate to decide the Veteran's claim.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claim

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10. The percentage disability ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

The Schedule assigns diagnostic codes (DCs) to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. Id.; see 38 C.F.R. § 4.14.

In initial disability rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

The Veteran's service-connected TBI residuals have been evaluated as 0 percent disabling under 38 C.F.R. § 4.124a, DC 8045 (residuals of TBI) (2015).

DC 8045 states that there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical. Each of these areas of dysfunction may require evaluation. 38 C.F.R. § 4.124a, DC 8045. The diagnostic code provides:

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain. Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive. Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others. In a given individual, symptoms may fluctuate in severity from day to day. Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction. Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder. When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI. For residuals not listed that are reported on an examination, evaluate under the most appropriate diagnostic code. Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition. The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

VA must also consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms. It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total." However, not every facet has every level of severity. The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling. Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets. If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent. For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code. In such cases, do not assign more than one evaluation based on the same manifestations. If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone. These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning. This classification does not affect the rating assigned under diagnostic code 8045.

As an initial matter, the Board notes that all of the Veteran's mental health symptoms were accounted for in his rating for PTSD, including any potentially related to his TBI residuals. He also was service-connected for a right eye disability and tinnitus, and audiometric testing did not show hearing loss for VA purposes, therefore these symptoms will not be discussed. He received service connection for headaches secondary to PTSD, effective January 21, 2014, therefore these symptoms will only be discussed prior to that date.

In June 2007, the Veteran told a VA examiner that immediately after his active service, in January 2006, he had headaches twice monthly. Following his March 2006 motor vehicle accident, he had headaches two or three times a week for a month. In June 2007, he told the examiner that he had a headache two or three times per month. He also stated he had concentration problems, including difficulty reading because of inability to stay focused and increased problems with sleeplessness.

July 2008 VA medical records show a neuropsychology consultation due to the Veteran's concerns about "long-term brain damage." The staff neuropsychologist noted that the results of the evaluation were grossly within normal limits, although with some variability. Findings included average overall cognitive functioning. Fund of information was low average to average; visual-perceptual ability was unimpaired, as was construction ability and rapid eye-hand coordination; fine motor speed and agility was low average bilaterally; and attention span was high average, with some difficulty noted on a test of vigilance. 

The examiner reported that the Veteran performed well on mental calculations requiring arithmetic skills and working memory, as well as testing involving acquisition of new verbal information over successive trials. Immediate and delayed recall of visual and verbal information was well within normal limits, and mental flexibility and response inhibition was within normal limits. The neuropsychologist noted that overall results of the evaluation revealed no significant concerns regarding cognitive functioning and that the results were not consistent with cognitive deficits due to TBI.

In March 2009, a VA examiner noted the Veteran reported vague frequency of non-radiating occipital pain not associated with nausea, emesis, and noise sensitivity. He reported light sensitivity with headaches, and stated that during a headache he could not do some activities, but did not clarify what those activities were. The examiner also noted that the Veteran was vague about potential incapacitation from headaches, and the examiner noted that stress and alcohol were factors in the headaches. When asked whether he experienced dizziness or vertigo, the Veteran stated that his "eyes move," but no further information regarding this complaint was noted. He reported difficulty sleeping, which he stated was attributed to his mental health symptoms. He denied weakness or paralysis, malaise, and mobility or balance problems. He reported severe memory impairment which had not been treated, and caused an inability to recall conversations. He reported vague decreased attention, noting he became bored when he read, and vague difficulty concentrating and difficulty with executive functions. He denied speech or swallowing difficulties, pain, bowel or bladder problems, erectile dysfunction, sensory changes, seizures, hypersensitivity to sound or light (except as noted above with headaches), and symptoms of autonomic dysfunction.

However, the examiner reported that physical examination showed normal motor function, muscle tone, sensory function, gait, autonomic nervous system, cranial nerves, and skin. There was no endocrine or autonomic dysfunction. The examiner noted the Veteran had no complaints of impairment of memory, attention, concentration, or executive function. He had normal judgment, although the examiner indicated he social interactions were frequently inappropriate due to alcohol abuse rather than TBI residuals. The Veteran was always oriented to person, time, place, and situation. He had normal motor activity, visual spatial orientation, communication, and consciousness. He had one or more neurobehavioral effects that did not interfere with workplace interaction or social interaction due to alcohol abuse rather than TBI. The examiner diagnosed mild TBI that had resolved.

In June 2012, a VA examiner noted the Veteran complained of mild memory loss, attention, concentration, or executive functions, but there was no objective evidence of this on testing. His judgment was normal; social interaction was routinely appropriate; and he was always oriented to person, time, place, and situation. He had normal motor activity and visual spatial orientation. He did report subjective symptoms that did not interfere with work; instrumental activities of daily living; or work, family, or other close relationships. There were no neurobehavioral effects of TBI, and the Veteran was able to communicate by spoken and written language and to comprehend spoken and written language. His consciousness was normal and he had no other subjective symptoms of residuals attributable to TBI.

The Veteran's November 2012 VA medical records show an emergency room visit for a reported seizure. A head computerized tomography (CT) scan was normal, as was brain magnetic resonance imaging (MRI). The Veteran reported a mild throbbing headache, but a neurologic examination on his discharge was normal and he had no other symptoms.

In February 2013, the Veteran told a VA physician that he had memory and concentration difficulties. The physician attributed his symptoms to his mental health diagnosis. In a June 2013 VA medical record, the Veteran reported that a private neurologist attributed his seizure to an antidepressant he was prescribed.

The Veteran's September 2013 VA medical records show the results of another neuropsychological evaluation. The Veteran reported that he then had problems with "mixing up numbers and letters, focusing, memory," and that he stuttered frequently and had poor penmanship. He said the symptoms began around 2006; however, the neuropsychologist noted the Veteran did not report these symptoms during the July 2008 consultation. The neuropsychologist also noted the Veteran had a number of recent "spells" suggestive of seizure.

The examiner reported the results of the evaluation revealed no significant concern regarding cognitive function. The Veteran performed within normal limits on testing involving verbal reasoning, attention span, working memory, immediate and delayed recall of complex related verbal information, rote verbal learning with delayed recall, confrontation naming, and verbal fluency. While the Veteran performed in the borderline range when testing fund of information, his performance was average during the July 2008 consultation, and the neuropsychologist noted that "this kind of information is resistant to brain injury," and that "[h]is poorer performance on that one subtest . . . likely reflect[ed] momentary reduced effort." The neuropsychologist further noted the Veteran's performance on a test of visual reconstruction and incidental recall was also somewhat reduced, but that the Veteran had "less than optimal attention to detail on this." 

The results of a questionnaire that examined neurological and affective complaint suggested over endorsement of symptoms as the Veteran endorsed an unusual number of symptoms, including some that were medically implausible. The neuropsychologist noted that the Veteran reported considerable concern about his cognitive functioning prior to both evaluations, and on both occasions his performance was grossly within normal limits. The neuropsychologist recommended that the Veteran focus on his strengths and that his providers provide him with an expectation of getting better, as he appeared to taken on the sick role, including over-endorsement of symptoms, and would do well to assume greater responsibility for his actions and state. The neuropsychologist further noted that the Veteran's ongoing complaint of symptoms might reflect over interpretation of normal everyday forgetfulness, a tendency to somaticize, and/or secondary gain issues.

In December 2013, the Veteran met with a different neuropsychologist for a second opinion on the Veteran's request. The neuropsychologist noted that no formal assessment was completed, as neuropsychological evaluations cannot be repeated for at least six months. During the consultation, the Veteran and his mother reported significant difficulties with memory and concentration that they felt started within months of returning from Iraq, that have worsened with time, and that were particularly problematic the last few years. They also noted he had experienced changes to his speech, specifically increased mumbling.

The neuropsychologist reviewed the September 2013 neuropsychological test results and reiterated that they were largely within normal limits and that he exhibited some mild variable on an isolated test or two but that, in general, there was no evidence of significant cognitive compromise. The neuropsychologist stated that if she were to do an assessment with new testing, she believed the tests would again be generally within normal limits. She also noted that the Veteran likely sustained mild TBI (mTBI), or concussions, during service, and that individuals could expect a full recovery within weeks to months following a mTBI. Having multiple concussions in a short period of time could result in a more complex recovery. However, cognitive difficulties attributable to brain injury would improve with time rather than worsen with time. The neuropsychologist stated that the generally normal neuropsychological test results in combination with his report of worsening cognition suggested that other factors beyond mTBI were at least partially responsible for his current cognitive and functioning difficulties.

In March 2015, a VA examiner noted the Veteran did not have dizziness, weakness, malaise, mobility or balance problems, erectile dysfunction, or sensory problems. He did have sleep problems "from his overall condition" and inability to get comfortable, which led to some fatigue. The Veteran reported he believed he had a seizure in February 2014. The examiner noted no complaints of impairment of memory, attention, concentration, or executive functions; normal judgment; routinely appropriate social interaction; orientation to person, time, place, and situation; normal motor activity; normal visual spatial orientation; no subjective symptoms; no neurobehavioral effects; ability to communicate by spoken and written language and to comprehend spoken and written language; and normal consciousness.  He had no other subjective symptoms or any mental, physical, or neurological conditions or residuals attributable to a TBI. The examiner noted he conferred with a VA psychiatrist and believed that the Veteran's reported seizure activity was "most likely pseudoseizures, due to latent development," as opposed to the TBI residuals.

Based on a review of the evidence, an initial rating of 10 percent, and no higher, is warranted for the entire appellate period, based specifically on the Veteran's subjective reports of cognitive impairment.

The Veteran has reported numerous cognitive symptoms; however, examiners have noted these are subjective symptoms or due to other health problems, to include possibly his PTSD, and that the Veteran remains within normal limits in terms of neuropsychological functioning. See, e.g., July 2008, September 2013, and December 2013 Neuropsychology Consultations. Based on the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified," level 1 impairment is assigned for complaints of symptoms such as mild loss of memory, attention, and concentration, but without objective evidence on testing. Higher levels of impairment are not assigned without objective evidence of the complaints. The evidence consistently showed that the Veteran reported cognitive impairment which was not manifested via testing.

Pursuant to DC 8045, level 1 impairment is equivalent to a 10 percent rating.

In light of the Veteran's reports of headaches, the Board has considered whether a separate rating is warranted pursuant to DC 8100 for migraines. However, the June 2007 and June 2009 VA examiners indicated he was very vague about his reports of headaches, and that they appeared to be related to stress and alcohol use.

As previously noted, the Veteran's complaints of tinnitus and vision problems are already service connected, so those symptoms have already been accounted for, as have his emotional/behavioral symptoms.

Consequently, a disability rating of 10 percent, but no higher, is warranted for TBI residuals.

Extraschedular Consideration

The Board has also considered whether the evaluation of the Veteran's service-connected TBI should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the VA Schedule for Rating Disabilities are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. When an assigned rating is deemed inadequate, the case may be referred for extraschedular consideration. Id.

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. This first element is a threshold element and requires the Board to compare the severity and symptomatology of the claimant's service-connected disability with the rating-schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating. Id.

Referral for extraschedular consideration is not warranted. A comparison of the Veteran's TBI residuals and the relevant rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b). The Veteran's TBI residuals are manifested mainly subjective reports of poor memory and concentration, with normal neuropsychological assessments. The Veteran has not reported any symptoms associated with this disability that are not included in the rating criteria or have otherwise been left uncompensated or unaccounted for by his assigned schedular rating. 38 C.F.R. § 4.124a, DC 8045; see also Thun, 22 Vet. App. at 115. There is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, see id. at 118-19, and referral for extraschedular consideration is not warranted.


ORDER

An initial 10 percent rating for residuals of TBI is granted.


REMAND

Additional considerations have been raised by the record developed since the Board's last remand of this matter. Remand is necessary for the claims for service connection for GERD and residuals of right shoulder/arm injury to ensure the Veteran's service treatment records are complete. An addendum opinion regarding the etiology of the GERD should also be obtained. Outstanding VA and private medical records for the Veteran's right eye disability should also be obtained, especially any records pertaining to the Veteran's laser eye surgeries. The matter is therefore REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file, especially records related to the Veteran's status-post infection and scarring of right eye, status-post corneal transplant, and any laser eye surgeries. Associate any records identified by the Veteran with the claims file. If any records are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies of the unavailable records in his possession.

2. Contact the NPRC, Records Management Center (RMC), or other appropriate entity to secure any outstanding STRs, to especially include a separation examination, if one was performed. If these records are not available, or further attempts to secure them would be futile, obtain a statement from the NPRC or other relevant facility to this effect.

If any records identified but not secured by the Veteran are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies in his possession.

3. IF THERE ARE ANY OUTSTANDING SERVICE TREATMENT RECORDS (STRs) THAT CANNOT BE LOCATED, MAKE A FORMAL FINDING AS TO THEIR UNAVAILABILITY. Inform the Veteran of the status of these records in accordance with 38 C.F.R. § 3.159(e) and advise him that alternative forms of evidence can be developed to substantiate the claim, including, but not limited to, "buddy certificates" and letters. Dixon v. Derwinski, 3 Vet. App. 261, 263-264.

4. Obtain any outstanding VA medical records (VAMRs), especially records related to the Veteran's status-post infection and scarring of right eye, status-post corneal transplant, and any laser eye surgeries, and associate them with the claims file.

5. After the passage of a reasonable amount of time or upon the Veteran's response, return the claims file to the VA examiner who performed the most recent March 2015 VA examination for an addendum as to the relationship, if any, between the Veteran's gastrointestinal complaints, to include diagnosed GERD, and his service. If the examiner is not available or otherwise finds it necessary, that examiner or a different examiner may conduct the file review. If necessary, a new examination must be conducted. The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must note its review. The following considerations should govern the examination:

a. The examiner must opine as to WHETHER THE VETERAN'S GASTROINTESTINAL DISABILITY CLEARLY AND UNDEBATABLY (i.e., through unmistakable factual and medical evidence) existed prior to service? If so, what is that evidence?

If the Veteran's gastrointestinal disability CLEARLY AND UNDEBATABLY existed prior to service, was it ALSO CLEARLY AND UNDEBATEABLY NOT AGGRAVATED (I.E., WORSENED) BY SUCH SERVICE?

b. If the gastrointestinal disability DID NOT EXIST PRIOR TO SERVICE, the VA examiner must opine as to whether the Veteran's gastrointestinal disability was caused or AGGRAVATED (I.E., PERMANENTLY WORSENED) by service.

In making this determination, the examiner should state whether the Veteran's post-service gastrointestinal symptoms of nausea and vomiting, noted first in March 2006, were early symptoms of his now-diagnosed GERD.

c. The VA examiner must also opine as to whether the Veteran's gastrointestinal disability was caused or AGGRAVATED (I.E., PERMANENTLY WORSENED) by his service-connected PTSD and/or TBI.

In making this determination, the examiner should also state, if possible, whether the Veteran's reported symptoms of nausea and vomiting are actually symptoms of, or associated with, his PTSD or other acquired psychiatric disorder.
 
c. The examiner has an independent responsibility to review the entire claims file for pertinent evidence, INCLUDING ANY PERTINENT MEDICAL EVIDENCE THAT IS ASSOCIATED WITH THE CLAIMS FILE AS A RESULT OF THIS REMAND. The examiner's attention is called to:

September 2003 Report of Medical Examination and History, not noting any gastrointestinal symptoms, but self-reporting a history of nervous trouble, specifically getting "nervous in places he is not familiar with."

April 2005 Service Treatment Records (STRs), noting complaints of diarrhea and vomiting, including a report that the vomit was "bloody looking."

March 2006 Private Medical Records (PMRs), reporting symptoms of loose stool, gagging when eating, and nausea, which were attributed to stress.

May 2006 PMRs, showing reports of "no diarrhea and not much nausea" and a diagnosis of gastroenteritis.

August 2006 PMRs, indicating a report of nausea but no vomiting, as well as complaints of nervousness and reports of getting sick when going out in public.

September 2006 PMRs, reporting decreased symptoms with nausea.

June 2007 VAMRs, showing a consultation request due to "persistent GERD, improved, but not resolved on PPI; daily nausea, weekly vomiting."

June 2007 VA General Medical Examination Report, reporting a gastrointestinal condition began in 2005, specifically that while serving in Iraq, he felt nauseated constantly; vomited several times weekly, including when he felt "more stressed out;" had a decreased appetite; and lost approximately 25 pounds. He also reported he had nausea every day, which worsened when he thought about Iraq; that he vomited several times a week; and that he had similar symptoms beginning at age 15, when he had nausea and vomited twice weekly.

June 2007 VAMRs, showing a psychology consultation notation that the Veteran had attendance problems during high school due to illness, which he associated with anxiety.

July 2008 VAMRs, showing a neuropsychology consultation report stating the Veteran's psychiatric history reveals a long history of anxiety, including complaints of frequently becoming nauseous and vomiting "3-4 times per day" and becoming sick every time he ate during high school.

March 2009 VA Esophagus and Hiatal Hernia Examination Report, where the Veteran reported GERD was noted during his basic training, and attributed to "nerves," and that he had an episode of bleeding in 2006 from emesis with a clinical diagnosis of a torn esophagus.

October 2009 VAMRs, indicating an emergency room general surgery consultation for sharp, unrelenting abdominal pain, nausea, and vomiting, which the Veteran reported was only alleviated by morphine, and was believed to be consistent with appendicitis, although not confirmed to be by clinical examination.

December 2009 VAMRs, showing a psychiatry outpatient note of abdominal pain flare-ups, which he reportedly was told was some type of appendicitis, and indicating that when he was 11-13, doctors believed he had stomach ulcers, but that anxiety and vomiting often began after the abdominal pain. The psychiatrist noted that he suspected the anxiety-induced abdominal pain they were treating was a stomach ulcer or gastrointestinal problem.

March 2010 VAMRs, showing a mental health telephone encounter note of reports of nausea after running out of oxycodone.

March 2010 VAMRs, indicating an emergency department note of complaints of abdominal pain, diarrhea, nausea, and vomiting; reports that he could keep down liquids but not solid food, and that in the past, taking narcotics allowed him to keep down solids; he reported having stress, which began around the age of 14 when his parents divorced, and which led to a period of prolonged emesis. The assessment was that the symptoms were secondary to irritable bowel syndrome vs. viral gastroenteritis vs. anxiety disorder.

April 2010 VAMRs, showing a psychiatric outpatient note reporting, "I get nausea and can't eat when I don't take the oxycodone."

May 2010 VAMRs, indicating a referral for a gastrointestinal consultation due to reports of chronic symptoms since age 14 of intermittent regurgitation of food, initiated by eating something solid which increased saliva, then causing vomiting, alleviated by oxycodone only.

June 2010 VAMRs, showing complaints of diffuse abdominal pain, vomiting, diarrhea, and suggestive fevers, diagnosed as appendicitis and treated via appendectomy.

June 2010 VAMRs, indicating in a psychiatry outpatient note that the Veteran reported nausea/regurgitation after swallowing when he was not taking narcotics.

July 2010 VAMRS, showing a psychiatric outpatient note indicating the Veteran had not taken opiates for one month, and that he believed Reglan was helping with swallowing/regurgitation.

July 2010 VAMRs, showing an emergency room visit for what was diagnosed by x-ray as constipation.

July 2010 VAMRs, showing an emergency room visit for abdominal pain of uncertain etiology, including symptoms of both constipation and moving bowels frequently.

August 2010 VAMRs, showing a gastroenterology note recommending a esophagogastroduodenoscopy due to history of vomiting since age 14; almost daily emesis, usually after eating; and occasionally some nausea before the emesis. Also noting reports that Veteran believed symptoms "seem to improve" when taking narcotic medication, but showing doctor's concern regarding narcotic withdrawal and dependence.

August 2010 VAMRs, indicating in a surgery outpatient note that the Veteran reported pain around incision of appendectomy, as well as having up to 7 loose, non-bloody bowel movements per day.

September 2010 VAMRs, showing in a gastroenterology note that the Veteran had an endoscopy to examiner the esophagus, stomach, and upper intestine for disease or abnormality due to nausea and vomiting for 14 years.

September 2010 VAMRs, indicating a biopsy of the small bowel, stomach, and esophagus were negative.

August 2012 VAMRs, showing the Veteran requested Ondansetron for anxiety and nausea, but denying the request because it was only prescribed in the past for nausea due to opioid withdrawal.

October 2014 VA examination, indicating the Veteran's gastrointestinal symptoms are "most likely a variant of bulimia nervosa or esophageal spasms."

March 2015 VA Esophageal Conditions Examination Report, noting a diagnosis of GERD, but stating symptoms seemed to be "more of an anxiety driven reflex rather than any notable stricture or esophagitis."

6. Then, review the medical examination report to ensure that it adequately responds to the above instructions, including providing adequate explanations in support of the requested opinions. If the report is deficient in this regard, return the case to the VA examiner for further review and discussion.

7. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues of entitlement to service connection for GERD and for residuals of right shoulder/arm injury, and for an initial disability rating in excess of 20 percent for status-post infection and scarring of right eye, status-post corneal transplant. With respect to the increased rating claim, note that while the appeal was pending, the rating schedule for evaluating disabilities of the eyes was revised and amended. See 73 Fed. Reg. 66543-54 (Nov. 10, 2008).

If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


